
	
		I
		111th CONGRESS
		1st Session
		H. R. 857
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Moore of Kansas
			 (for himself, Mr. Cleaver,
			 Mrs. McCarthy of New York,
			 Ms. Giffords,
			 Mr. Scott of Georgia,
			 Mr. Childers,
			 Mr. Grayson,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Ryan of Ohio,
			 Mr. DeFazio,
			 Mr. Ellison,
			 Mr. Israel,
			 Mr. McDermott,
			 Mr. Schiff,
			 Mr. Doggett,
			 Ms. Berkley,
			 Mr. Boccieri,
			 Mr. Kissell,
			 Mr. Massa,
			 Mr. Perriello,
			 Mr. Gene Green of Texas,
			 Mr. McGovern,
			 Mr. Edwards of Texas,
			 Mr. Holt, Mr. Conyers, Mr.
			 Braley of Iowa, Mr.
			 Chandler, Mr. Schauer,
			 Mr. Carnahan,
			 Mr. Lipinski,
			 Mr. Hinojosa,
			 Mr. Space,
			 Mr. Reyes,
			 Mr. Tierney,
			 Mr. Clay, Ms. Pingree of Maine,
			 Mr. Driehaus, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To limit compensation to officers and directors of
		  entities receiving emergency economic assistance from the Government, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Limit
			 Executive Compensation Abuse Act.
		2.Limit on
			 executive compensation
			(a)In
			 generalNotwithstanding any other provision of law or agreement
			 to the contrary, no person who is an officer, director, executive, or other
			 employee of a financial institution or other entity that receives or has
			 received funds under the Troubled Asset Relief Program (or
			 TARP), established under section 101 of the Emergency Economic
			 Stabilization Act of 2008, may receive annual compensation in excess of the
			 amount of compensation paid to the President of the United States.
			(b)DurationThe
			 limitation in subsection (a) shall be a condition of the receipt of assistance
			 under the TARP, and of any modification to such assistance that was received on
			 or before the date of the enactment of this Act, and shall remain in effect
			 with respect to each financial institution or other entity that receives such
			 assistance or modification for the duration of the assistance or obligation
			 provided under the TARP.
			3.Rulemaking
			 authorityThe Secretary shall
			 expeditiously prescribe such regulations as are necessary to carry out this
			 Act, including with respect to reimbursement of compensation amounts, as
			 appropriate.
		4.CompensationAs used in this Act, the term
			 compensation includes wages, salary, deferred compensation,
			 retirement contributions, options, bonuses, property, and any other form of
			 compensation or bonus that the Secretary of the Treasury determines is
			 appropriate.
		
